Title: To James Madison from Jacques Roux-Bordier (Abstract), 1 February 1805
From: Roux-Bordier, Jacques
To: Madison, James


1 February 1805, Lyon. The person to whom Mr. Adet had given the enclosed letter of recommendation, having been detained in Europe first by business, then by illness, has decided to forward it directly to JM. He presumes that this letter might contain things that would not admit of a longer delay, and if he goes to the United States he will have the honor of being the bearer of other letters for JM.
